TURNAGE, Judge.
C & M Bail Bonds brought an action to set aside a forfeiture of a bond which it had posted as bail for Sharon Head. C & M contends that it is entitled to have the forfeiture set aside under § 374.770.1, RSMo 1986, because it showed that Head was incarcerated. Reversed and remanded.
This is a companion case to State v. Head and C & M Bail Bonds, Inc., 804 S.W.2d 833 which was a bond forfeiture in a misdemeanor case. In this case Head was charged with the Class C felony of burglary in the second degree and bond was set at $7500.00.
The facts in this case are the same as those in State v. Head and C & M Bail Bonds, Inc., 804 S.W.2d 833 handed down concurrently herewith. For the reasons stated in that case the judgment in this case is reversed and this cause is remanded with directions to set aside the bond forfeiture.
All concur.